DETAILED ACTION

Response to Arguments
Applicant's arguments filed 9/9/2021 have been fully considered but they are not persuasive. Due to the claims being previously presented in dependent claims 15 and 16, the claims are being entered and an explanation of how the claims would be rejected are provided below.
On pages 9-11, applicant argues that the combination of Siebert in view of Zhang is improper such that Zhang teaches coatings which provide good cure and adhesion to flexible substrates but Siebert fails to teach the inclusion of a flexible substrate in that the films being applied to a supporting substrate and the supporting substrate being removed in order to form the films. Applicant additionally argues that the examples of Zhang further illustrate concentration of the coatings not being 5, such as the case of a combination of di-functional and tri-functional acrylate, as indicated in the office action, but instead 6.3 and 4.4.
With respect to applicant’s arguments regarding the flexible substrate, the examiner recognizes that the films are applied to a supportive film and the supporting film is subsequently removed (Pg. 3, Paragraphs [0019]-[0024]). However, the examiner notes that one of ordinary skill in the art would appreciate that the contrast layer of Siebert being a cured acrylate film would act as the flexible substrates in Zhang onto where the coatings of the contrast layer are applied. Particularly, applicant calls out paragraph [0004] of Zhang for teaching examples of a flexible substrate, however, Zhang is not limiting on what the flexible substrates are formed from such that the films may be low or high tensile strength films (Pg. 5, Paragraph [0047]). Therefore, one of ordinary skill in the art would appreciate that the contrast layers of Siebert would act as the flexible films of Zhang. Furthermore, both Siebert and Zhang teach the application of a cured acrylate coating on these films, such as the engraving layer taught by Siebert (Siebert, Pg. 1, 
With respect to applicant’s arguments regarding the concentrations of the acrylate coatings in the examples taught by Zhang, the examiner notes that these examples are preferred examples and a general teaching of acrylate concentrations greater than 4, such as 5, are still taught by Zhang in order to provide the enhanced adhesion (Pg. 5, Paragraph [0048]). MPEP 2123 (II) Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Therefore, the examiner further contends that although Zhang may teach specific embodiments of acrylate concentrations of 6.3 and 4.4, Zhang still provides a general teaching of acrylate concentrations above 4, including 5, for the enhanced adhesion to flexible films and the combination of Siebert in view of Zhang is proper.
Applicant further argues that the combination of Siebert in view of Ha is improper in that the protective layer of Ha and the engraving layer of Siebert are not analogous art.
The examiner notes, however, that the films of Siebert are taught to resist shrinkage and cracking as a result of aging processes and high temperature effects (Pg. 1, Paragraph [0004]; Pg. 3, Paragraph [0026]). Additionally, as noted in the final rejection dated 7/9/2021 on page 9, Ha teaches the improved hardness and toughness as a result of using a difunctional and trifunctional urethane oligomer. As such, the examiner contends that one of ordinary skill in the art would appreciate that the improved toughness would assist the engraving layer in protecting 
Ultimately, the examiner contends that the combinations of Siebert in view of Zhang and Ha are proper and the overall combination teaches each of the limitations required by newly amended claim 1. 
Lastly, the examiner notes that the claims are being entered due to the new limitations of claim 1 being previously presented in now cancelled claims 15 and 16. Newly amended claim 1, which was previously rejected in view of Siebert, Port and Groenewolt would be rejected further in view of Zhang and Ha as described on pages 8-10 of the Final Rejection dated 7/9/2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783